Undeercoeler, Justice.
Mrs. Rita Cochran Barber brought an action against her former husband, Walter Lee Cochran, seeking modification of an order providing for the support of their five minor children. The original order directed the defendant to pay the amount of $25 per week and after hearing evidence, *420the trial judge increased the award to $45 per week. The defendant appeals to this court asserting that the evidence fails to support the judgment. Held:
Submitted June 12, 1969
Decided July 10, 1969.
Ariel V. Conlin, for appellant.
Brackett, Lyle & Arnall, Claud F. Brackett, Jr., for appellee.
We have carefully reviewed the evidence and find that it was sufficient to support the judgment of the trial court. Kitchin v. Kitchin, 219 Ga. 417, 419 (133 SE2d 880); Schuster v. Schuster, 221 Ga. 614 (146 SE2d 636).

Judgment affirmed.


All the Justices concur.